Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 15-21, drawn to a screed assembly having an auger, a roller screed and a vibratory screed, classified in E01C 19/41, 404/103.
II. Claims 15, 22-27 drawn to a carriage assembly and method for positioning a generic screed assembly, classified in E01C 23/00, 404/83.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as trolley or mobile platform on a material handling machine.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. 
Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
The search for Group I is not required for Group II.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable upon the elected invention.  Should applicant traverse on the 
ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Benjamin Smith on 10/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14, 16-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus 
claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi et al. US 5,190,396.
Aoyagi et al. disclose a method of operating a concrete finishing machine (1) comprising:
A framework (2) supported on traveling legs (6, 6).
A carriage (24) configured to travel along a length of the framework, transverse to the 
direction of travel of the finishing machine.
An undercarriage (33) mounted to the carriage, the undercarriage further comprising:
A screed assembly (27), including an auger (26) that can be raised and lowered 
independent of the screed plate (42).  The screed assembly being configured to 
finish a portion of the concrete surface (C).
A linear actuator (25) configured to adjust the height of the screed assembly relative to 
the working surface.  
Using the carriage to move the screed assembly along the length of the formwork, raise the screed assembly at the distal end of the framework, return the screed assembly to the opposing end of the framework, lower the screed assembly after the finishing machine has moved to the next portion of concrete (C) to be screeded.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
9. 	Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi et al. US 4,930,935 in view of Owens US 5,062,738.
Quenzi et al. disclose a screed assembly (450) configured for finishing a concrete surface.  The assembly comprising:  
An auger (456) configured to move wet concrete from a center of the assembly toward 
lateral ends of said screed assembly.

A vibratory screed (475) disposed behind the auger and configured to level and 
compact the concrete behind the auger.
Front and rear masts (558, 560) each being telescopic and having inner and outer mast 
portions (554, 556) coupling an upper beam (452) to the screed assembly (450) 
elevation/slope control.  See Col. 19, ln. 12-62.
An upper beam (532) configured for supporting the screed assembly (450).
What Quenzi et al. do not disclose is a roller screed. However, Owens teaches a screeding machine having a roller screed (28) disposed in front of a vibrating plate screed (12).  Wherein the roller screed pre-compresses freshly poured concrete, that has been spread by a “means for accumulating and transporting the plastic concrete”; Col. 1, lns. 27-47.  It would have been obvious to one of ordinary skill in the art the citation refers to an auger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a roller screed in between the auger and vibratory plate screed of Quenzi et al., as reasonably suggested by Owens in order to maximize density of the cured concrete slab.

With respect to claim 2-5 Owens teaches the screed plate (12) extends wider than the width of the roller screed. As well as Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a roller screed in between the auger and vibratory plate screed of Quenzi et al., as suggested by Owens in order to maximize density of the cured concrete slab.

With respect to claims 7-11, 14  Quenzi et al. disclose forward and rearward actuators (566,568) coupled to respective forward and rearward masts (554,556) configured for raising and lowering the screed assembly (450) relative to the upper beam (532).  Quenzi et al. further disclose an angle of attack sensor (530) and linear actuator (518) configured to rotate an undercarriage assembly (170).  Col. 20, ln. 52-Col. 22, ln. 32.

With respect to claims 12, 13 Quenzi et al. illustrates a plan view of the concrete finishing machine (10) in Fig. 3a, where it is clearly seen the screed assembly (475, is wider than the auger shaft/flights such that the screed smooths and compresses all the concrete spread by the auger.  Owens teaches it is known to mount a roller screed (28) in between an auger and a screed assembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the roller screed taught by Owens would be narrower or the same width as the screed assembly (475) in order to pre-compress the entire width of the concrete spread by the auger.
	
10. 	Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al. US 5,190,396 in view of Owens US 5,062,738.
Aoyagi et al. disclose a concrete finishing machine (1) comprising:
A framework (2) supported on traveling legs (6, 6).
A carriage (24) configured to travel along a length of the framework, transverse to the 
direction of travel of the finishing machine.

A screed assembly (27), including an auger (26) that can be raised and lowered 
independent of the screed plate (42).  The screed assembly being configured to 
finish a portion of the concrete surface (C).
A linear actuator (25) configured to adjust the height of the screed assembly relative to 
the working surface.  
Using the carriage to move the screed assembly along the length of the formwork, raise 
the screed assembly at the distal end of the framework, return the screed 
assembly to the opposing end of the framework.
Using the traveling legs (6) to propel the finishing machine (1) along a rail path (12).
Using the carriage to lower the screed assembly after the finishing machine has moved to the next portion of concrete (C) to be screeded.  But do not disclose the use of a roller screed.  However, Owens teaches a screeding machine having a roller screed (28) disposed in front of a vibrating plate screed (12).  Wherein the roller screed pre-compresses freshly poured concrete, that has been spread by a “means for accumulating and transporting the plastic concrete”; Col. 1, lns. 27-47.  It would have been obvious to one of ordinary skill in the art the citation refers to an auger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a roller screed in between the auger and vibratory plate screed of Aoyagi et al., as reasonably suggested by Owens in order to maximize density of the cured concrete slab.



With respect to claims 17-19 Aoyagi et al. disclose the undercarriage further includes forward and rearward masts (40) see Figs. 7, 15a-D coupling respective ends of the screed assembly to the upper beam (33). An angle of attack actuator (25) is configured to adjust the height and level of the screed assembly (27) relative to the upper beam (33).  Wherein the height and level actuators could be separate, such as linear actuators (25) for level control and a rotary actuator for controlling height of the screed plate (27), as is known in the art.  See Fig. 5; Col. 3, ln. 7-Col. 4, ln. 7.

With respect to claims 20, 21 Owens teaches the vibratory screed is positioned behind the roller screed (28) and illustrates in Fig, 5, the screed includes a plate surface (46) that is wider than the roller screed.  Therefore, it would have been obvious to one of 
ordinary skill in the art before the effective filing date of the claimed invention to position a roller screed in between the auger and vibratory plate screed of Aoyagi et al., as suggested by Owens in order to maximize density of the cured concrete slab.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/24/2022